Citation Nr: 0808485	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-04 544	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUE

1. Whether new and material evidence has been received to 
reopen a claim for service connection for the cause of the 
veteran's death.

2. Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to March 1960 
and from August 1964 to November 1980.  The appellant is his 
surviving spouse.  She appealed to the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied her petition to 
reopen her previously denied cause-of-death claim.

Service connection previously had been denied in a March 2000 
rating decision.  The appellant-widow did not appeal that 
earlier decision and it became final and binding on her based 
on the evidence then of record.

In support of her petition to reopen her claim, the appellant 
testified in December 2004 at a hearing before the Board in 
Washington, DC (Central Office).  The undersigned Veterans 
Law Judge kept the record open until February 22, 2008, 30 
days after the hearing, so the appellant could submit 
additional medical evidence suggesting an etiological link 
between her late husband-veteran's exposure to 
"chemical irritants" (Agent Orange) and his terminal 
esophageal cancer.  The appellant submitted private treatment 
records, copies of other Board decisions deciding similar 
claims for service connection for esophageal cancer on the 
basis of exposure to Agent Orange, Internet evidence, and a 
medical opinion by Dr. B.S.L.



Unfortunately, the veteran's service medical records (SMRs) 
are not in the claims file for consideration.  These records 
may have been destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC), a military records 
repository located in St. Louis, Missouri.  Consequently, 
there is a heightened obligation to assist the appellant in 
developing her claim, a heightened obligation to explain 
findings and conclusions and to consider carefully applying 
the benefit of the doubt rule.  See Marciniak v. Brown, 10 
Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  This, however, does not lower the 
threshold for an allowance of a claim, for example, where the 
evidence almost but not quite reaches the positive-negative 
balance.  In other words, the legal standard for proving a 
claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).

After determining there is new and material evidence to 
reopen the claim, the Board is remanding the claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development before readjudicating the claim on 
the underlying merits.

There is one other preliminary point worth mentioning.  The 
Veterans Claims Assistance Act (VCAA) requires that VA 
provide notice of the evidence needed to reopen the claim as 
well as the evidence to establish the underlying benefit 
sought, which, here, is the grant of service connection.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Since, however, 
the Board is reopening the claim, regardless, there need not 
be any further discussion of this holding in Kent.  Also, any 
further discussion of whether there has otherwise been 
compliance with the duties to notify and assist is being 
postponed pending completion of the additional development on 
remand.




FINDINGS OF FACT

1.  The veteran died in October 1999 at 61 years of age.

2.  The immediate cause of his death was metastatic 
esophageal cancer.

3.  He had no service-connected disabilities when he died.

4.  A March 2000 rating decision denied service connection 
for the cause of his death, concluding the evidence presented 
did not show that his terminal esophageal cancer was in any 
way related or linked to his military service - including to 
any exposure to Agent Orange he may have had in Vietnam.  His 
appellant-widow did not timely appeal that decision.

5.  There is additional evidence since that March 2000 
decision, however, especially a February 2008 statement from 
B.S.L., a private physician, suggesting the veteran's 
exposure to Agent Orange in Vietnam could very easily have 
been a contributing factor in the development of the 
esophageal cancer that ultimately led to his death.

6.  This additional evidence relates to an unestablished fact 
necessary to substantiate the claim and is so significant 
that it must be considered to fairly decide the merits of the 
cause-of-death claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of entitlement to service connection for the cause of the 
veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1100, 
20.1103 (2007).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).  The implementing 
regulations modify the definition of new and material 
evidence and provide for assistance to a claimant in 
reopening a claim.  38 C.F.R. §§ 3.156(a), 3.159(c).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  The appellant filed her petition to 
reopen after this date, in July 2004, so the Board will apply 
these revised provisions, including the new definition of 
what constitutes new and material evidence. 

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).

Analysis

When the claim for service connection for the cause of the 
veteran's death was first considered by the RO in March 2000, 
the record consisted of his death certificate and a copy of 
his military discharge certificate.  VA only recently 
received private medical records indicating treatment for 
metastatic esophageal cancer.  

The veteran's service medical records (SMRs) are missing.  
When a veteran's SMRs are unavailable, through no fault of 
his, VA's duty to assist, duty to provide reasons and bases 
for its findings and conclusions, and to consider carefully 
the benefit-of-the-doubt rule is heightened.  Milostan v. 
Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  But as also 
mentioned, this does not lower the threshold for an allowance 
of a claim, for example, where the evidence almost but not 
quite reaches the positive-negative balance.  In other words, 
the legal standard for proving a claim is not lowered; 
rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 
(1996).

The certificate of death reflects that the veteran died on 
October [redacted], 1999.  His immediate cause of death was the 
metastatic esophageal cancer.  At the time of his death, 
service connection was not in effect for any disability.

In the March 2000 rating decision in question, the RO 
concluded the veteran's fatal metastatic esophageal cancer 
was unrelated to his military service - including to 
exposure to Agent Orange in Vietnam.  His surviving-spouse 
appellant did not appeal that earlier decision, so it became 
final and binding on her based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).

New and Material Evidence

In July 2004 the appellant filed a petition to reopen her 
claim for service connection for the cause of the veteran's 
death, contending there is a possible link between his 
terminal esophageal cancer and his exposure to Agent Orange 
in Vietnam.  She asserted that Internet research shows a 
possible link between exposure to "chemical irritants" and 
esophageal cancer.  She also mentioned the veteran did not 
have a family history of cancer or any other risk factor for 
it as he did not abuse alcohol or tobacco.  In December 2004, 
the RO denied her petition to reopen her claim, and this 
appeal ensued.

After providing sworn testimony in support of her claim 
during a January 2008 hearing before the Board, the 
appellant-widow submitted a February 2008 statement from 
B.S.L., a private physician (oncologist).  Dr. B.S.L. 
indicated, among other things, that the veteran was a patient 
of his back in 1998, the year prior to is death, being 
treated for esophageal cancer.  Dr. BS.L. added that, while 
absolute cause and affect is very difficult to prove in most 
malignancies, he thought unequivocally the exposure to agents 
(referring to use of herbicides during the Vietnam War) does 
put patients at increased risk of developing malignancies, 
and since the exposure of those agents is a systemic 
exposure, it could easily cause a wide variety of 
malignancies to develop, which would potentially include 
adenocarcinoma of the esophagus.  He pointed out the veteran 
was a young man for developing this disease and had no other 
known risk factors such as heavy alcohol consumption, 
smoking, or underlying Barrett's esophagitis.

Therefore, concluded Dr. B.S.L., his opinion was that the 
exposure to Agent Orange could very easily have been a 
contributing factor in the development of the veteran's 
esophageal cancer, which ultimately led to his death.

This evidence is both new and material because it addresses 
the essential basis of the RO's prior March 2000 denial - 
namely, the issue of whether the veteran's death from 
metastatic esophageal cancer is attributable to his military 
service and, in particular, to exposure to Agent Orange in 
Vietnam.  Dr. B.S.L.'s February 2008 opinion suggest there is 
indeed this correlation.  The appellant's cause-of-death 
claim is therefore reopened.  38 C.F.R. § 3.156(a).  See also 
Hickson v. West, 11 Vet. App. 374, 378 (1998), Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996), and Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).


ORDER

The petition to reopen the claim for service connection for 
the cause of the veteran's death is granted, subject to the 
further development of the claim on remand.


REMAND

Dr. B.S.L.'s opinion is in some respects couched in equivocal 
language, as evidenced by him using terms such as "could" 
and "would potentially include" when referring to the 
possible relationship between the veteran's terminal 
esophageal cancer and exposure to Agent Orange in Vietnam.  
Opinions using this type of equivocal language generally are 
insufficient to grant service connection.  See, e.g., Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992) (indicating that a 
doctor's opinion that a condition "may be" related to 
service was just as well tantamount to saying it "may not 
be" related to service; therefore, it was too speculative).  
See also Perman v. Brown, 5 Vet. App. 227, 241 (1993).  
However, an absolutely accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is definite etiology or obvious etiology.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).  Indeed, Dr. B.S.L. readily 
acknowledged this in his statement by saying "absolute cause 
and effect" is very difficult to prove in most malignancies.  
Use of cautious language, however, does not always express 
inconclusiveness in a doctor's opinion on etiology.  An 
etiological opinion should be viewed in its full context and 
not characterized solely by the medical professional's choice 
of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).  
This is important to keep in mind because Dr. B.S.L. also 
prefaced his equivocal statements by saying, for example, he 
thought "unequivocally" the exposure to these agents 
(referring to use of Agent Orange in Vietnam) does put 
patients like the veteran at increased risk of developing 
malignancies like his terminal metastatic esophageal cancer.  
Dr. B.S.L. also said that exposure to Agent Orange could 
"very easily" have been a contributing factor in the 
development of the veteran's fatal esophageal cancer.  But 
again, just as well, the Court has held that a doctor's 
opinion phrased in terms substantively equivalent to "may or 
may not" be related to service is an insufficient basis for 
an award of service connection.  Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  

But even setting aside for the moment the question of whether 
Dr. B.S.L.'s February 2008 opinion is sufficiently definitive 
on the determinative issue of causation, there is another 
problem with it too.  One of the reasons he concluded the 
veteran's terminal esophageal cancer may be traceable to 
exposure to Agent Orange in Vietnam was that the veteran had 
no history of smoking as an alternative risk factor.  And 
although the appellant-widow has frequently claimed that 
the veteran was only a "social smoker," his post-service 
medical records suggest otherwise.  Of particular note in 
this regard, a private medical record dated in March 1999 and 
the appellant's own testimony before the Board in January 
2008 indicate the veteran smoked for thirty plus years, 
although he reportedly quit around 1982.

Precedent opinions of VA's General Counsel have discussed the 
cause-and-effect relationship between chronic smoking and the 
eventual development of disorders such as esophageal cancer.  
See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 
13, 1997).  Indeed, for claims, as here, filed on or after 
June 9, 1998, there is now an express prohibition against 
granting service connection for any disability resulting from 
an injury or disease attributable to the use of tobacco 
products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

The Board therefore must obtain an additional medical opinion 
to determine whether the veteran's death from metastatic 
esophageal cancer was in any way related to exposure to Agent 
Orange in Vietnam or, instead, more likely the result of his 
documented history of chronic smoking - albeit which 
reportedly ended in 1982 or thereabouts.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

The appellant also must be provided VCAA notice concerning 
the downstream elements of her claim.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Accordingly, this claim is REMANDED for the following 
development and consideration:

1.  Prior to making any further 
determination concerning the 
appellant's claim, ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  This 
includes requesting that she provide 
any evidence in her possession 
pertaining to her claim.

Also, ensure compliance with the new 
notification requirements and 
development procedures as specified in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  VCAA Dingess notice 
requires apprising the appellant of the 
downstream elements of her claim, 
including the effective date element 
(keeping in mind her claim is for 
cause-of-death benefits so does not 
involve a downstream 
disability rating).

2.  Obtain a medical opinion to determine 
whether the veteran's terminal metastatic 
esophageal cancer is traceable to his 
exposure to Agent Orange in Vietnam.  
To facilitate making this important 
determination, have the designated 
physician review the claims file, 
including a complete copy of this remand 
and the February 2008 statement from Dr. 
B.S.L., for the veteran's pertinent 
medical and other history.  The physician 
designate should then indicate whether it 
is at least as likely as not (meaning 50 
percent or more probable) that the fatal 
metastatic esophageal cancer relates back 
to the veteran's exposure to Agent Orange 
during his tour in Vietnam or, instead, 
whether his terminal esophageal cancer is 
more likely due to his 30 plus year 
history of chronic smoking, which 
reportedly ended around 1982 or 
thereabouts, or some other factor 
unrelated to his military service.  The 
physician should discuss the rationale of 
the opinion, whether favorable or 
unfavorable.  

3.  Then readjudicate the claim (on the 
underlying merits) in light of this 
additional evidence and any other 
evidence submitted or obtained.  If the 
claim is not granted to the appellant's 
satisfaction, send her and her 
representative an SSOC and give them time 
to respond to it before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


